DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
(paragraph 0042) “the rod portion 104 may include the lip 132 as well” should be changed to “the rod portion 104 may include the lip 143 as well”.
Appropriate correction is required.
Claim Objections
Claim 3 is objected to because of the following informalities:
(lines 1-3) “wherein the first portion comprises a rod portion, and the second portion comprises a receptacle portion that is configured to receive the rod portion” should be changed to “wherein the second portion comprises a rod portion, and the first portion comprises a receptacle portion that is configured to receive the rod portion”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first engagement feature” and “a second engagement feature” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fraczek et al. (10,655,403) and further in view of Gilmore (2015/0096759).
As concerns claim 1, Fraczek shows an auxiliary line system (Fig. 1) for a drilling riser (10), the auxiliary line system comprising: a first auxiliary line portion (116) configured to couple to a first section (104, 132) of the drilling riser; a second auxiliary line portion (120) configured to couple to a second section (108, 136) of the drilling riser; and a thread lock connection, comprising: a first portion (170) configured to couple to the first auxiliary line portion and comprising a first engagement feature (threading; col 8, ln 13-17); and a second portion (124) configured to couple to the second auxiliary line portion and comprising a second engagement feature (threading; col 8, ln 13-17), wherein the lock connection is configured to adjust between a locked configuration in which the first engagement feature and the second engagement feature engage one another to block relative movement between the first portion and the second portion (Fig. 2-4) and an unlocked configuration in which the first engagement feature and the second engagement feature are disengaged from one another to enable relative movement between the first portion and the second portion (Fig. 6-8).  Fraczek discloses the claimed invention except for a breech lock connection, comprising: a first portion configured to couple to the first auxiliary line portion and comprising a first engagement feature; and a second portion configured to couple to the second auxiliary line portion and comprising a second engagement feature, wherein the breech lock connection is configured to adjust between a locked configuration in which the first engagement feature and the second engagement feature engage one another to block relative movement between the first portion and the second portion and an unlocked configuration in which the first engagement feature and the second engagement feature are disengaged from one another to enable relative movement between the first portion 
As concerns claim 2, Fraczek shows wherein the first auxiliary line portion, the second auxiliary line portion, and the breech lock connection are configured to form a continuous auxiliary line while the breech lock connection is in the locked configuration (Fig. 1-4).
As concerns claim 3, Fraczek shows wherein the second portion comprises a rod portion (124), and the first portion comprises a receptacle portion (170) that is configured to receive the rod portion (Fig. 1-4).
As concerns claim 4, the combination teaches wherein the first engagement feature comprises first radially-extending protrusions (Gilmore: 522), and the second engagement features comprises second radially-extending protrusions (Gilmore: 514).
As concerns claim 5, the combination teaches wherein the first radially-extending protrusions are spaced apart circumferentially about the first portion (Gilmore: Fig. 5E), and the second radially-extending protrusions are spaced apart circumferentially about the second portion (Gilmore: Fig. 5F).
As concerns claim 6, the combination teaches wherein the first radially-extending protrusions and the second radially-extending protrusions are spaced apart to enable each of the second radially-extending protrusions to pass between adjacent first radially-extending protrusions (Gilmore: paragraph 0065-0067).
As concerns claim 7, the combination teaches wherein the first portion comprises an annular hub (Gilmore: 520) that comprises the first engagement feature (Gilmore: 522), and the annular hub is configured to rotate relative to the second portion (Gilmore: 
As concerns claim 8, the combination teaches wherein the first portion comprises an annular box (Gilmore: 504) that is non-rotatably coupled to the first auxiliary line portion and that is threadably coupled to the annular hub (Gilmore: Fig. 5D & 5E; paragraph 0065).
As concerns claim 9, the combination teaches a first recess (Gilmore: 530) in a first portion (Gilmore: 520) and a second recess (Gilmore: 526) in a second portion (Gilmore: 504), wherein the first recess and the second recess are configured to align with one another while the breech lock connection is in the locked configuration to enable insertion of a locking tool (Gilmore: 528) into the first recess and the second recess (Gilmore: paragraph 0068 & 0069).
As concerns claim 10, Fraczek shows a drilling riser joint (10) for a drilling system, the drilling riser joint comprising: a housing (14, 18, 22, 100) comprising a first section (132) and a second section (136) that are configured to couple to one another via one or more threaded fasteners (col 10, ln 45-48); a first auxiliary line portion (116) configured to couple to the first section of the housing; a second auxiliary line portion (120) configured to couple to the second section of the housing; and a thread lock connection, comprising: a receptacle portion (170) configured to couple to the first auxiliary line portion and comprising a first engagement feature (threading; col 8, ln 13-17); and a rod portion (124) configured to couple to the second auxiliary line portion and comprising a second engagement feature (threading; col 8, ln 13-17) that are configured to engage the first engagement feature in a locked configuration in which the rod portion 
As concerns claim 11, Fraczek shows a rotating control device (14) positioned within the housing (Fig. 1).
As concerns claim 12, Fraczek shows an annular blowout preventer (18) positioned within the second section of the housing, wherein the rotating control device (14) is positioned within the first section of the housing (Fig. 1).
As concerns claim 13, Fraczek shows wherein the second auxiliary line portion (120) comprises a recess (170a), and the rod portion (124) is configured to slide within the recess to thereby slidingly couple to the second auxiliary line portion (Fig. 4A & 4B).
As concerns claim 14, the combination teaches wherein the radially-extending receptacle protrusions are spaced apart circumferentially about the receptacle portion (Gilmore: Fig. 5E), and the radially-extending rod protrusions are spaced apart circumferentially about the rod portion (Gilmore: Fig. 5F).
As concerns claim 15, Fraczek shows wherein the first auxiliary line portion, the second auxiliary line portion, and the breech lock connection are configured to form a continuous auxiliary line that extends from a first end of the drilling riser joint to a second end of the drilling riser joint while the breech lock connection is in the locked configuration (Fig. 1-4).
As concerns claim 16, Fraczek shows wherein the first auxiliary line portion, the second auxiliary line portion, and the breech lock connection are configured not to form 
As concerns claim 17, Fraczek shows a method of performing a maintenance operation for a drilling riser joint (10), the method comprising: supporting the drilling riser joint on a platform (not shown); adjusting a thread lock connection (threading; col 8, ln 13-17) of an auxiliary line system from a locked configuration (Fig. 1-4) to an unlocked configuration (Fig. 6-8) to thereby separate a first auxiliary line portion (116) coupled to a first section (132) of a housing (100) of the drilling riser joint from a second auxiliary line portion (120) coupled to a second section (136) of the housing of the drilling riser joint from one another; and adjusting one or more threaded fasteners (col 10, ln 45-48) to thereby separate the first section of the housing and the second section of the housing from one another to access components (128) within the housing (Fig. 8A & 8B).  Fraczek discloses the claimed invention except for adjusting a breech lock connection of an auxiliary line system from a locked configuration to an unlocked configuration.  Gilmore teaches adjusting a breech lock connection (500) of an auxiliary line system (Fig. 5C; paragraph 0072) from a locked configuration to an unlocked configuration (paragraph 0065-0067).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fraczek, as taught by Gilmore, to include a breech lock connection for the expected benefit of allowing the first auxiliary line portion and the second auxiliary line portion to be connected together while only having to rotate a portion of the first portion of the breech lock connection coupled to the first auxiliary line portion about 45 degrees relative to the second portion of the breech lock connection coupled to the second auxiliary line 
As concerns claim 18, Fraczek shows separating of the first section of the housing and the second section of the housing from one another without decoupling the first auxiliary line portion from the first section of the housing and without decoupling the second auxiliary line portion from the second section of the housing (Fig. 6-8).
As concerns claim 19, the combination teaches wherein adjusting the breech lock connection of the auxiliary line system comprises rotating at least a portion (Gilmore: 520) of a receptacle portion (Gilmore: 504, 520) of the breech lock connection relative to a rod portion (Gilmore: 512) of the breech lock connection to thereby disengage the receptacle portion from the rod portion (Gilmore: paragraph 0065-0067).
As concerns claim 20, the combination teaches wherein adjusting the breech lock connection of the auxiliary line system comprises disengaging receptacle protrusions (Gilmore: 522) from rod protrusions (Gilmore: 514) via rotating at least the portion (Gilmore: 520) of the receptacle portion of the breech lock connection (Gilmore: paragraph 0065-0067).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679